DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/15/2021. As directed by the amendment: claims 1, 18 have been amended; claims 7, 9-12, 17 have been canceled; and no new claims have been added. Thus, claims 1-6, 8, 13-16, 18 are presently pending in this application.
Applicant’s amendments to the Specification have overcome the objections previously set forth in the office action mailed 09/15/2020.

Response to Arguments
Applicant’s argument pages 6-11 of the remarks filed 01/15/2021 that the amended limitations in the independent claims overcome Marisco and Yarger. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feri et al. (US 2013/0172856).
Regarding claim 1, Feri discloses 
A tube apparatus (1, figs. 1-4), comprising: 
a flexible elongated body (elongated body of catheter 2, fig. 1. Examiner notes: see also par. 0006, the catheter is made of flexible polymeric material) having a first end (2b) and a second end (2a) with a center portion therebetween (center portion of the elongated body comprising a plurality of openings 4), the body (elongated body of catheter 2, fig. 1) being cylindrically hollowed along its length (Examiner notes: catheter 2 is cylindrically hollowed with a plurality of openings 4 for the passage of fluids from the outside of catheter 2 to the inside of catheter 2, fig. 1 and par. 0028); 
a rib (8) formed outward along an outer surface of the body (outer surface of body of catheter 2) from the first end (2b) to the second end (2a) (see fig. 1); 
a plurality of rounded apertures (4) passing through the outer surface (outer surface of body of catheter 2) along the length of the body (see fig. 1) so as to permit passage of fluid and fecal matter into the hollowed portion of the tube for drainage, the fluid and fecal matter passing through the plurality of apertures into the hollowed portion of the body (Examiner notes: the limitation “to permit passage ... the body” is interpreted as functional limitation. See fig. 1 and par. 0028, catheter 2 comprises a plurality of openings 4 for the passage of fluids from the outside of catheter 2 to the inside of catheter 2. Therefore, the plurality of openings 4 is capable of permitting passage of fluid and fecal matter into the hollowed portion of catheter 2 for drainage); and 

wherein the plurality of apertures (4) extend along the outer surface (outer surface of body of catheter 2) in the center portion (center portion of the elongated body comprising a plurality of openings 4) from the first end (2b) to the second end (2a) through the body (see figs. 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arehart et al. (US 2014/0207121) in view of Singer (US 9,033,955) and Gomez (US 2007/0088280).
Regarding claim 1, Arehart discloses 

a flexible elongated body (12) having a first end (14) and a second end (16) with a center portion (center/middle portion of 12) therebetween (see fig. 1A), the body (12) being cylindrically hollowed along its length (Examiner notes: see par. 0016, tube 12 has side walls defining a drainage lumen; therefore, 12 is cylindrically hollowed along its length);  
a plurality of rounded apertures (18) passing through the outer surface (outer surface of 12) along the length of the body (length of 12) so as to permit passage of fluid and fecal matter into the hollowed portion of the tube for drainage, the fluid and fecal matter passing through the plurality of apertures into the hollowed portion of the body (Examiner notes: the limitation “to permit passage ....the body” is interpreted as functional limitation. See fig. 1A and par. 0016, tube 12 has side walls defining a drainage lumen; the tube further includes a plurality of holes 18 in at least a portion of the side wall of the tube wherein the holes are provided along a length of said tube to define a drainage section of the catheter. Therefore, holes 18 of tube 12 are configured to permit passage of fluid and fecal matter into the drainage lumen for drainage);



Regarding claim 1, Arehart discloses the apparatus as set forth above, except for a rib formed outward along an outer surface of the body from the first end to the second end; and a translating barrier ring in communication with the outer surface of the body, the barrier ring configured to adjust in distance from the second end, the barrier ring is selectively located along the body so as to restrict movement of the body within a patient.
However, Singer teaches a rib (longitudinal ribbing LR shown in fig. 4) formed outward along an outer surface of the body (outer surface of catheter L) from the first end (bottom end of catheter L) to the second end (top end of catheter L).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the body of Arehart tube 12 by adding a longitudinal ribbing, as taught by Singer, for the purpose of preventing kinking of the catheter during the insertion of the catheter into patient’s body (col. 8 lines 8-9).
 
Regarding claim 1, Arehart in view of Singer is silent about a translating barrier ring in communication with the outer surface of the body, the barrier ring configured to adjust in distance from the second end, the barrier ring is selectively located along the body so as to restrict movement of the body within a patient.
Arehart only discloses a retention element 24 which is deployed within a lumen of the body and which is located on a portion of the tube 12 wherein the retention element may be a pigtail configuration 26 of the tube 12 (see fig. 1A) or an inflatable balloon 28 (see fig. 1B) or combinations thereof (par. 0018).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Arehart’s system by substituting Arehart’s retention element 24 with the translating barrier ring of Gomez. Doing so would be a simple substitution of one know element (Arehart’s retention element 24) for another (Gomez’s translating barrier ring) to obtain predictable results (securing the tube/catheter within the patient, par. 0019 of Gomez)
Regarding claim 2, Arehart in view of Singer and Gomez, 
The apparatus of claim 1, wherein the body (12) is flared outward at the first end (14 with head 20) such that a diameter of the first end (14) is greater than the second end (12) (Examiner notes: see par. 0016, the distal end of the tube is tapered. Therefore, the diameter of first end 14 is greater than the second end 12).
Regarding claim 16, Arehart in view of Singer and Gomez, 
Singer further teaches the rib (longitudinal ribbing LR) made from similar materials as that of the body (catheter L) (Examiner notes: see fig. 4 and col. 8 lines 8-12, the catheter comprises the longitudinal ribbing LR and the catheter is manufactured as one piece).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Arehart’s system by adding a longitudinal ribbing .

Claim(s) 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arehart et al. (US 2014/0207121) in view of Singer (US 9,033,955) and Gomez (US 2007/0088280) in further view of Guo et al. (US 2014/0276643).
Regarding claim 3, Arehart in view of Singer and Gomez discloses the apparatus of claim 1, as set forth above, except for wherein the body includes a plurality of different material layers.
However, Guo teaches a catheter wherein the body includes a plurality of different material layers (fig. 5 and par. 0045).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the body of Arehart’s tube to include a plurality of different material layers, as taught by Guo, for the purpose of increase the flexibility of the body of the tube (par. 0045 of Guo).
Regarding claim 8, Arehart in view of Singer and Gomez discloses the apparatus of claim 1, as set forth above, except for wherein the flexibility of the body varies along its length.
However, Guo teaches a catheter wherein the flexibility of the body varies along its length (the body of catheter comprises the middle polymer layer with different polymers, see fig. 5 and par. 0045).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the body of Arehart’s tube to include a plurality of different material layers, as taught by Guo, for the purpose of increase the flexibility of the body of the tube (par. 0045 of Guo).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arehart et al. (US 2014/0207121) in view of Singer (US 9,033,955) and Gomez (US 2007/0088280) in further view of Aldrich et al. (US 5,489,269).
Regarding claim 4, Arehart in view of Singer and Gomez discloses the apparatus of claim 1, as set forth above. Arehart further discloses the second end (16) having an enclosed tip (see par. 0016, the distal end of the tube is closed).
Arehart in view of Singer and Gomez is silent about the tip being more rigid than the center portion of the body.
However, Aldrich teaches a catheter (10, fig. 1) comprising a tip (18) wherein the tip (18) is more rigid than the center portion (16) of the body of the catheter (col. 4 lines 9-16).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the tip of Arehart’s tube to be more rigid, as taught by Aldrich, for the purpose of minimizing deformation of the tip during introduction into the patient (col. 4 lines 9-16 of Aldrich).
Regarding claim 5, Arehart in view of Singer, Gomez, and Aldrich,
Aldrich teaches the tip (18) being hardened so as to minimize flexure of the tip (col. 4 lines 9-16).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the tip of Arehart’s tube to be more rigid, as taught by Aldrich, for the purpose of minimizing deformation of the tip during introduction into the patient (col. 4 lines 9-16 of Aldrich).
Regarding claim 6, Arehart in view of Singer, Gomez, and Aldrich discloses the apparatus of claim 4 as set forth above. Arehart further discloses the tip without any of the plurality of apertures (Examiner notes: see fig. 1A for the apertures 18 along the center/middle portion of 12; and see par. 0016 for the distal end of the tube being closed).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arehart et al. (US 2014/0207121) in view of Aldrich et al. (US 5,489,269), Singer (US 9,033,955) and Gomez (US 2007/0088280).
Regarding claim 18, Arehart discloses 
A tube apparatus (10, fig. 1A), comprising: 
a flexible elongated body (12) having a first end (14) and a second end (16) with a center portion (center/middle portion of 12) therebetween (see fig. 1A), the body (12) being cylindrically hollowed along its length (Examiner notes: see par. 0016, tube 12 has side walls defining a drainage lumen; therefore, 12 is cylindrically hollowed along its length); 
a tip (16) located at the second end (16) to enclose a hollowed interior of the body (Examiner notes: see par. 0016, the distal end of the tube is closed); 
a plurality of rounded apertures (18) passing through the outer surface (outer surface of 12) along the length of the body (length of 12) so as to permit passage of fluid and fecal matter into the hollowed portion of the tube for drainage, the fluid and fecal matter passing through the plurality of apertures into the hollowed portion of the body (Examiner notes: the limitation “to permit passage ....the body” is interpreted as functional limitation. See fig. 1A and par. 0016, tube 12 has side walls defining a drainage lumen; the tube further includes a plurality of holes 18 in at least a portion of the side wall of the tube wherein the holes are provided along a length of said tube to define a drainage section of the catheter. Therefore, holes 18 of tube 12 are configured to permit passage of fluid and fecal matter into the drainage lumen for drainage), the tip (16) being devoid of apertures (18) (see fig. 1A); and 
wherein the plurality of apertures (18) extend from the first end (14) to the second end (16) along the center portion (center/middle portion of 12) and passing through the body (see fig. 1A and par. 0016).


However, Aldrich teaches a catheter (10, fig. 1) comprising a tip (18) wherein the tip (18) is more rigid than the center portion (16) of the body of the catheter (col. 4 lines 9-16).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the tip of Arehart’s tube to be more rigid, as taught by Aldrich, for the purpose of minimizing deformation of the tip during introduction into the patient (col. 4 lines 9-16 of Aldrich).

Regarding claim 18, Arehart in view of Aldrich is silent about a rib formed outward along an outer surface of the body from the first end to the second end, the rib being made of similar materials as that of the tube, the tip being devoid of the rib, the rib extending along the outer surface of the flexible elongated body up and not into the tip.
However, Singer teaches a rib (longitudinal ribbing LR shown in fig. 4) formed outward along an outer surface of the body (outer surface of catheter L) from the first end (bottom end of catheter L) to the second end (top end of catheter L), the rib (longitudinal ribbing LR) being made of similar materials as that of the tube (Examiner notes: see col. 8 lines 8-12, the catheter comprises the longitudinal ribbing LR and the catheter is manufactured as one piece), the tip (tip at the distal end M1) being devoid of the rib (see fig. 4), the rib (longitudinal ribbing LR) 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the body of Arehart tube 12 by adding a longitudinal ribbing, as taught by Singer, for the purpose of preventing kinking of the catheter during the insertion of the catheter into patient’s body (col. 8 lines 8-9).
Regarding claim 18, Arehart in view of Aldrich and Singer is silent about a translating barrier ring in communication with the outer surface of the body, the barrier ring configured to adjust in distance from the second end, the barrier ring is selectively located along the body so as to restrict movement of the body within a patient.
Arehart only discloses a retention element 24 which is deployed within a lumen of the body and which is located on a portion of the tube 12 wherein the retention element may be a pigtail configuration 26 of the tube 12 (see fig. 1A) or an inflatable balloon 28 (see fig. 1B) or combinations thereof (par. 0018).
However, Gomez teaches a translating barrier ring (65, figs. 4-6) in communication with the outer surface of the body (outer surface of 43A), the barrier ring (65) configured to adjust in distance from the second end (tip of 43A) (Examiner notes: see par. 0054, 65 includes a flange 52 that is adapted to be disposed along the catheter 43A; and the inner diameter of the hole 58 is sized so as to be slidably moveable along the longitudinal axis 70 of catheter 43A and frictionally engage the outer diameter of catheter 43A when contacting the epidermal skin layer of the patient), the barrier ring (65) is selectively located along the body so as to restrict movement of the body within a patient (Examiner notes: see pars. 0019 and 0054, the inner diameter of 65 frictionally engages with the outer diameter of catheter 43A; therefore, 65 is configured to restrict movement of catheter 43A within the patient).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Arehart’s system by substituting Arehart’s retention 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUNG T ULSH/Examiner, Art Unit 3783    
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783